Title: General Orders, 4 September 1777
From: Washington, George
To: 



Head Quarters, Wilmington [Del.] Septemr 4th 1777.
Culloden.Cumberland. Colchester.


As a full supply of hard bread cannot at present be obtained, all that now is in, or shall come to, the hands of the regimental quarter masters, is to remain there, and not be distributed, but upon the most pressing exigency, and when the troops are about to march, and then not without orders from their Brigadier. In the mean time the army is to be furnished with soft bread, or flour, which the Commissaries are enjoined to supply with more punctuality than they have done—The Commander in Chief can no longer excuse the neglects in that department.
Much injury having been done to the soldiers, and some lives lost, by their being taken by their officers from the hospital too soon, and without the concurrence of the superintending physician—that practice is absolutely forbidden; and henceforward not a man is to be taken from the hospital, ’till regularly discharged by the directing physician, in writing under his hand.
Notwithstanding all the cautions—the earnest requests, and the positive

orders, of the Commander in Chief, to prevent our own army from plundering our own friends and fellow citizens, yet to his astonishment and grief, fresh complaints are made to him that so wicked, infamous and cruel a practice is still continued—and that too in circumstances most distressing—where the wretched inhabitants, dreading the enemy’s vengeance for their adherence to our cause, have left all, and fled to us for refuge! We complain of the cruelty and barbarity of our enemies; but does it equal ours? They sometimes spare the property of their friends: But some amongst us, beyond expression barbarous, rob even them! Why did we assemble in arms? Was it not, in one capital point, to protect the property of our countrymen? And shall we to our eternal reproach, be the first to pillage and destroy? Will no motives of humanity, of zeal, interest and of honor, restrain the violence of the soldiers, or induce officers to keep so strict a watch over the ill-disposed, as effectually to prevent the execution of their evil designs, and the gratification of their savage inclinations? Or, if these powerful motives are too weak, will they pay no regard to their own safety? How many noble designs have miscarried—how many victories been lost—how many armies ruined, by an indulgence of soldiers in plundering? If officers in the least connive at such practices, the licentiousness of some soldiers will soon be without bounds: In the most critical moments, instead of attending to their duty, they will be scattered abroad, indiscrim[in]ately plundering friends and foes; and if no worse consequences ensue, many of them must infallib[l]y fall a prey to the enemy—For these reasons, the Commander in Chief requires, that these orders be distinctly read to all the troops; and that officers of every rank, take particular pains, to convince the men, of the baseness, and fatal tendency of the practices complained of; and that their own safety depends on a contrary conduct, and an exact observance of order and discipline; at the same time the Commander in Chief most solemnly assures all, that he will have no mercy on offenders against these orders; their lives shall pay the forfeit of their crimes. Pity, under such circumstances, would be the height of cruelty.
After Orders. The tents of Genl Sullivan’s—Lord Stirling’s and Wayne’s divisions, and Nash’s brigade, are to be struck and packed by five o’clock to morrow morning (if the weather permit) these corps, together with Genl Potter’s brigade, are to hold themselves in readiness to march at a moment’s warning afterwards upon receiving orders. For which purpose, each brigade should be paraded, their arms grounded, and the men ready to take them up at the first call—The Quarter Master General will shew the ground they are to encamp upon, in the following order—Genl Sullivan’s on the right, Lord Stirling’s on the left—Genl Nash’s on the left of Genl Sullivan’s; and Genl

Potter’s on the right of Lord Stirling’s; but as General Potter’s brigade is without tents, it will be quartered in Newport—Genl Stephen’s division and Genl Irvine’s brigade, when it leaves this place, are to form a second line—Stephen’s on the right[.] The division commanded by Genl Wayne is to form a third line—Genl Greene’s division remains where it is.
General Knox will fix upon a proper spot for the park of artillery, in this encampment, and direct such spare ammunition as he shall think absolutely necessary, to attend the park & respective divisions; the residue to be left, together with all the baggage that can possibly be spared, on the east side of Brandywine, under a small guard from each brigade, with proper officers; the whole of these guards to be under the care of the colonel.
General Armstrong will recall the troops posted at the different fords on Brandewine, and order them to join their respective brigades.
General Irvine’s brigade is to remain in Wilmington ’till further Orders; and to expedite the works there carrying on, as much as possible.
One Colonel from Genl Nash’s brigade will take the command of the baggage guard—This guard is to be composed of the most indifferent men, and supplied with the arms least fit for service—The Colonel will cause all the baggage waggons left behind, to be collected on the east side of Brandywine, in the most convenient place, and ranged (those of each brigade by themselves) in regular order.
The men ordered for guard and fatigue will attend that service, but carry with them their arms and ammunition, and all the baggage they intend to take with them to the new encampment, to which they are to march to morrow night, except the guards, who are to remain ’till relieved.
